Exhibit 10.35

EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) effective as of the 1st day of September 2005

BETWEEN:

Sterling Mining Company

2201 Government Way, Suite E

Coeur d’Alene, ID 83814

(the “Company”)

-and-

James N. Meek

Senior Vice President and CFO

9027 Maple Street

Hayden, ID 83835

(the “Executive”)

RECITALS

WHEREAS, the Company recognizes that the current business environment makes it
difficult to attract and retain highly qualified executives unless a certain
degree of security can be offered to such individuals against organizational and
personnel changes which frequently follow changes in control of a corporation;
and

WHEREAS, the Company desires to assure fair treatment of its executives in the
event of a Change in Control (as defined below) and to allow them to make
critical career decisions without undue time pressure and financial uncertainty,
thereby increasing their willingness to remain with the Company notwithstanding
the outcome of a possible Change in Control transaction; and

 

1



--------------------------------------------------------------------------------

WHEREAS, the Company recognizes that its executives will be involved in
evaluating or negotiating any offers, proposals or other transactions which
could result in Changes in Control of the Company and believes that it is in the
best interest of the Company and its stockholders for such executives to be in a
position, free from personal financial and employment considerations, to be able
to assess objectively and pursue aggressively the interests of the Company’s
stockholders in making these evaluations and carrying on such negotiations; and

WHEREAS, the Board of Directors (the “Board”) of the Company believes it is
essential to provide the Executive with compensation arrangements upon a Change
in Control which provide the Executive with individual financial security and
which are competitive with those of other corporations, and in order to
accomplish these objectives, the Board has caused the Company to enter into this
Agreement.

WHEREAS the Executive is an Officer of the Company and is employed in the
Business (as defined below) operated by the Company;

WHEREAS, the Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined herein). The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage the
Executive’s full attention and dedication to the current Company and in the
event of any threatened or pending Change in Control, and to provide the
Executive with compensation and benefits arrangements upon a Change in Control
that ensure that the compensation and benefits expectations of the Executive
will be satisfied and that are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

NOW THEREFORE in consideration of the promises and mutual covenants herein
contained, the parties hereto agree as follows:

1.

Defined Terms

(a)

“Cause” shall mean (i) the continued failure by the Executive to perform his
material responsibilities and duties toward the Company (other than any such
failure resulting from the Executive’s incapacity due to physical or mental
illness), (ii) the engaging by the Executive in willful or reckless conduct that
is demonstrably injurious to the Company monetarily or otherwise,

 

2



--------------------------------------------------------------------------------

(iii) the conviction of the Executive of, or a plea of nolo contendre to, a
felony or a crime of moral turpitude, or (iv) the commission or omission of any
act by the Executive that is materially inimical to the best interests of the
Company and that constitutes on the part of the Executive common law fraud or
malfeasance, misfeasance, or nonfeasance of duty; provided, however, that
“cause” shall not include the Executive’s lack of professional qualifications.
For purposes of this Agreement, an act, or failure to act, on the Executive’s
part shall be considered “willful” or “reckless” only if done, or omitted, by
him not in good faith and without reasonable belief that his action or omission
was in the best interest of the Company. The Executive’s employment shall not be
deemed to have been terminated for “cause” unless the Company shall have
(A) given or delivered to the Executive reasonable notice setting forth the
reasons for the Company’s intention to terminate the Executive’s employment for
“cause,” and (B) provided the Executive a reasonable opportunity to cure the act
or omission that is the basis for the proposed termination for cause, to the
extent curable.

(b)

“Change in Control” shall mean:

(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either
(A) the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(d), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliated Company or (iv) any acquisition by any corporation pursuant to a
transaction that complies with Sections 1(b)(iii)(A), 1(b)(iii)(B) and
1(b)(iii)(C);

(ii)

Any time at which individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a

 

3



--------------------------------------------------------------------------------

majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

(iii)

Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries or the acquisition of assets or stock of another entity by the
Company or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (A) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 50% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;

(iv)

A sale or disposition of all or substantially all of the assets of the Company
to an unrelated party; or

 

4



--------------------------------------------------------------------------------

(v)

Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(c)

“Code” shall mean the Internal Revenue Code as of 2005, as amended.

(d)

“Disability,” for purposes of this Agreement, shall mean total disability as
defined in any long-term disability plan sponsored by the Company in which the
Executive participates, or, if there is no such plan or it does not define such
term, then it shall mean the physical or mental incapacity of the Executive that
prevents him from substantially performing the duties of the office or position
to which he was elected or appointed by the Board for a period of at least 180
days and the incapacity is expected to cause death or last at least one
(1) year.

(e)

The “Change in Control Date” shall be any date during the term of this Agreement
on which a Change in Control occurs. Anything in this Agreement to the contrary
notwithstanding, if the Executive’s employment or status as an elected officer
with the Company is terminated within six (6) months before the date on which a
Change in Control occurs, and it is reasonably demonstrated that such
termination (i) was at the request of a third party who has taken steps
reasonably calculated or intended to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the “Change in Control Date” shall mean
the date immediately before the date of such termination.

(f)

“Parent” shall mean any entity that directly or indirectly through one or more
other entities owns or controls more than 50 percent of the voting stock or
common stock of the Company.

(g)

“Subsidiary” shall mean a company 50 percent or more of the voting stock, common
stock or other economic interests of which are owned, directly or indirectly, by
the Company.

(h)

“Board” shall mean the Board of Directors of the Company;

 

5



--------------------------------------------------------------------------------

(i)

“ Business” shall mean the business presently or hereafter carried on by the
Company in the area of mineral resource exploration and development;

(j)

“Stock Option Plan” shall mean the incentive stock option plan of the Company
for directors, officers, employees and other service providers of the Company.

2.

Employment

(a)

The Company shall employ the Executive and the Executive shall serve the Company
and its subsidiaries as Senior Vice President and CFO or in such other capacity
or capacities as may be determined by the Board from time to time.

(b)

The Executive represents that he has the required skills and experience to
perform the duties required of him as Senior Vice President and CFO and agrees
to be bound by the terms and conditions of this Agreement.

(c)

The Executive will be employed on a full-time basis for the Company and will
devote himself exclusively to the Business and will not be employed or engaged
in any capacity in any other business which is in competition with the Business
of the Company, without the prior written approval of the Company.

(d)

The Executive acknowledges that in carrying out his duties and responsibilities:

(i)

the Executive shall comply with all lawful and reasonable instructions as may be
given by the Chief Executive Officer of the Company or the Board;

(ii)

the Executive will perform his duties with the highest level of integrity and in
a manner which shall engender the Company’s complete confidence in the
Executive’s relationship with other employees of the Company and with all
persons dealt with by the Executive in the course of employment; and

 

6



--------------------------------------------------------------------------------

(iii)

the Executive will perform his duties in a diligent, loyal, productive and
efficient manner and use his best efforts to advance the Business and goodwill
of the Company.

(e)

The Executive is employed on a full-time basis for the Company and he
understands that the hours of work involved will vary and be irregular and are
those hours required to meet the objectives of the employment.

3.

Compensation and Benefits

As compensation for the services to be rendered by the Executive to the Company,
the Company agrees to provide the remuneration and benefits set out in this
clause 3.

(a)

Base Salary and Discretionary Bonus

The Executive shall be paid a minimum annual base salary of US $120,000.00 to be
reviewed annually by the Board. Said salary shall be subject to all statutory
and other deductions and shall be paid monthly or bi-monthly, in arrears, by
check or deposit, or such other periodic installments as may be from time to
time agreed. In addition, the Executive is entitled to receive a discretionary
performance bonus in such amount, if any, as the Board in its sole discretion
may determine. If a Change in Control occurs, a bonus will automatically become
payable and not be less than 40% of the Executive’s annual salary. The minimum
base salary shall become effective September 1, 2005. As soon as the Company has
raised the sum of $10,000,000 (ten million), to the treasury in private
placements, exercise of stock warrants, exercise of stock options, IPO’s or upon
Change in Control in which the Executive retains his current position, which
ever occurs first, the annual salary will increase to US $180,000.00. The
Executive shall also be paid, at his choosing a combination of cash and/or in
common stock (discounted at 10%):

 

  (i) the sum of $25,000 within 90 days of the filing of the From 10,

 

  (ii) the sum of $25,000 within 90 days of an approved listing on the Bulletin
Board,

 

  (iii) the sum of $20,000 within 90 days of applying for a listing on the AMEX
and

 

7



--------------------------------------------------------------------------------

  (iv) the sum of $50,000 upon approval for trading on the AMEX.

(b)

Grant of Stock Options, Shares, and Bonuses

The Executive shall be eligible to receive stock options granted pursuant to the
Stock Option Plan, and, as may be effected for bonuses, on such terms and
conditions as the Board in its discretion may determine but at a minimum of
100,000 shares per year. Upon a Change of Control, any and all Common Shares,
options, or other forms of securities issued by the Company and beneficially
owned by the Executive (whether granted before or after the date of this
Agreement) that are unvested, restricted, or subject to any similar restriction
that would otherwise require continued ownership by the Executive beyond the
Change of Control Date in order to be vested in the hands of the Executive shall
vest automatically without further action by the Board.

(c)

Health (Medical and Vision), Dental, Long Term Disability and Life Insurance

The Executive shall be entitled to receive and participate in health (medical
and vision), dental, long-term disability and life insurance programs as are
made available by the Company to other employees holding similar positions of
importance to the Company, provided that the Company may modify, suspend, or
discontinue any or all of such benefits for its employees generally or for any
group thereof, without obligation to replace any such modified, discontinued or
suspended benefit with any other benefit or to otherwise compensate the
Executive in respect thereof.

 

(d)

Stock Appreciation Award in the Event of a Change in Control

In the event of a contemplated Change in Control, the Executive shall become
entitled to receive an additional equity stake equal to the equity stake he then
holds, contingent upon the occurrence of a Change in Control. Executive’s equity
stake shall include all shares, options (vested and unvested), and warrants in
Executive’s name or beneficially owned by Executive, and the additional equity
stake shall be provided in kind to the Executive.

 

8



--------------------------------------------------------------------------------

(e)

Long-term Incentive

The long-term incentive obligation will require the Company to issue stock
options granted pursuant to the Stock Option Plan, 100,000 shares of Company
stock per year which will vest at 25% per year on the grant date.

(f)

Signing Bonus

A signing bonus award of 15,000 shares of restricted common stock will be issued
to the Executive within 60 days of this agreement.

4.

Vacation

The Executive will be entitled to twenty (20) days of vacation for the first
five years of employment and twenty-five (25) days after five years of
employment during each twelve (12) month period plus usual statutory and other
public holidays, the timing of such vacation to be mutually agreed upon between
the Executive and the Company. In that the spirit of this vacation provision is
that the Executive should take vacation but may, because of the duties required
of the Executive, prevent him from taking said vacation, the Executive shall be
paid the cash equivalent of any unused vacation entitlement at the end of each
year.

5.

Expenses

The Executive shall be reimbursed by the Company for any business, educational
or organizational membership expenses incurred as a result of his work on behalf
of the Company. The Company shall reimburse the Executive for such expenses upon
presentation of supporting documentation satisfactory to the Company in
accordance with the tax principles applicable in the United States for such
reimbursement and the Company’s established reimbursement policies, as those
policies may be modified from time to time in the Company’s discretion. Once the
Company has raised US $10,000,000 (ten million dollars) after the September 1,
2005 employment agreement date, the Executive will be entitled to receive either
a company vehicle or an auto allowance, paid on a monthly basis, equivalent to a
monthly lease of a vehicle approved by the Company.

 

9



--------------------------------------------------------------------------------

6.

Terms of the Agreement and Termination

(a)

This Agreement shall commence on September 1, 2005 and shall terminate three
years hence on September 1, 2008, unless terminated pursuant to the provisions
hereof.

(b)

The Executive may terminate his employment pursuant to this Agreement by giving
at least two (2) months’ advance notice in writing to the Company. The Company
may waive such notice, in whole or in part and if it does so, the Executive’s
entitlement to remuneration and benefits pursuant to this Agreement will cease
on the date it waives such notice.

(c)

The Executive’s employment shall be terminated upon the death of the Executive
whereupon all stock options granted to the Executive shall immediately vest and
shall be exercisable by the Executive’s heirs, executors, administrators, or
personal representatives in accordance with the terms of the Stock Option Plan.

 

(d)

The Executive’s employment shall be terminated upon the Disability of the
Executive whereupon all stock options granted to the Executive shall immediately
vest and shall be exercisable by the Executive in accordance with the terms of
the Stock Option Plan.

(e)

In the event of an Effective Change of Control, the Executive’s employment shall
be deemed to have been terminated without cause and the Company shall be
obligated to pay the Executive the amount of severance payments calculated in
accordance with subparagraph 6(f) hereof in addition to the benefits of
subparagraph 3(b) hereof.

 

(f)

The Executive’s employment may be terminated without cause by majority vote of
the Board. In the event that the Executive’s employment is so terminated, or is
deemed to have been terminated pursuant to subparagraph 6 (e) herein, without
cause, any stock options granted but not vested shall be deemed to have
immediately vested and the Company shall pay to the Executive 36 months salary,
in compensation for the Executive’s loss of employment, together with a payment
equal to 100% of the greater of any target

 

10



--------------------------------------------------------------------------------

bonus or bonus actually earned for each year in such 24 month period and any
other compensation which the Executive is entitled to receive. Substantially
similar health related benefits as provided by the company will also continue
for a period of 24 months. The Executive shall not have the duty to mitigate
damages. For the purpose of calculating such payments, all Federal and State
taxes and Federal excise taxes (parachute taxes) shall be grossed-up such that
the Executive receives the amount specified after all taxes have been paid.

(g)

The Company may terminate the Executive’s employment without notice or payment
in lieu thereof, for cause.

7.

Notices

(a)

Any notice required or permitted to be given to the Executive shall be
sufficiently given if delivered to the Executive personally or if mailed by
registered mail to the Executive’s address disclosed on the face page hereof (or
such address as the Executive may later provide in writing to the Chief
Executive Officer or Secretary of the Company).

(b)

Any notice required or permitted to be given to the Company shall be
sufficiently given if delivered to the Chief Executive Officer or Secretary of
the Company personally or if mailed by registered mail to the Company’s head
office at its address disclosed on the face page hereof.

(c)

Any notice given by mail shall be deemed to have been given forty-eight hours
after the time it is posted.

8.

Entire Agreement

This Agreement terminates, replaces and supersedes all prior agreements, oral or
written, between the parties hereto. This Agreement contains the final and
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof, and they shall not be bound by any terms, conditions,
statements, covenants, representations, or warranties, oral or written, not
herein contained with respect to the subject matter hereof.

 

11



--------------------------------------------------------------------------------

9.

Headings

The headings in this Agreement are for convenience of reference only, and under
no circumstances should they be construed as being a substantive part of this
Agreement nor shall they limit or otherwise affect the meaning hereof.

10.

Warranty

The parties represent and warrant that there are no restrictions, agreements or
limitations on their rights or ability to enter into and perform the terms of
this Agreement.

11.

Severability

In the event that any provision of this Agreement is found to be void, invalid,
illegal or unenforceable by a court of competent jurisdiction, such finding will
not affect any other provision of this Agreement. If any provision of this
Agreement is so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable.

12.

Modification

Any modification of this Agreement must be in writing and signed by both the
Executive and the Company or it shall have no effect and shall be void.

13.

Waiver

The wavier by either party of any breach or violation of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or violation.

 

12



--------------------------------------------------------------------------------

14.

Assignment of Rights

The rights which accrue to the Company under this Agreement shall pass to its
successors or assigns. The rights of the Executive under this Agreement are not
assignable or transferable in any manner.

15.

Independent Legal Advice

The Executive acknowledges that he has read and understands this Agreement, and
acknowledges that he has had the opportunity to obtain independent legal advice
with respect to it.

16.

Time of Essence

Time shall be of the essence of this Agreement.

17.

Governing Law

The Agreement shall be governed by and construed in accordance with the laws of
the State of Idaho. Any dispute between the Company and Executive shall be
brought exclusively in the State or Federal Courts located in Idaho State. In
the event of such dispute, the prevailing party shall be entitled to recover its
reasonable attorney’s fees and costs.

18.

Indemnification

The Executive, including the heirs, executors, administrators, or estate of such
person, shall be indemnified by the Company to the full extent permitted by the
Idaho Business Corporations Act against any liability, judgment, fine, amount
paid in settlement, costs and expenses, including attorney fees, incurred as a
result of any claim arising in connection with such person’s conduct in his
capacity, or in connection with his status as an officer in performance of his
duties for the Company. The indemnification provided by this provision shall not
be exclusive of any other rights to which he may be entitled under any other
By-laws or agreement, vote of disinterested Directors, or otherwise, and shall
not limit in any way any right that the Company may have to make different or
further indemnification with respect to the same or different person or classes
of persons.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have duly executed this Agreement effective as of
the date first written above.

STERLING MINING COMPANY

 

  By:  

/s/ James N. Meek

   

/s/ Ray DeMotte

James N. Meek     Ray DeMotte     President & CEO

 

/s/ Kevin G. Shiell

Kevin G. Shiell

/s/ Carol Stephan

Carol Stephan

/s/ Dave Waisman

Dave Waisman

ATTEST:

 

/s/ Mike Mooney

Mike Mooney, Secretary

 

14